Title: To Thomas Jefferson from William Stephens Smith, 29 January 1787
From: Smith, William Stephens
To: Jefferson, Thomas



London January 29th. 1787.

No my dear Sir it is not me. It is impossible that my heart would ever permit me to pen a line to you, charged with the reflection which that line single and alone seems formed to admit of. When in haste I said I had no more letters in my file unanswered and therefore should not trouble you farther, I intended to hold up this Idea, that I could only spare the time for the necessary business contained in your favours. When that was done, I hoped you would attribute my stoping short to want of time. I seriously feel for your misfortune, and have sent up prayers for your recovery.—The harpsicord is finished and inclosed is Dr. Burney’s Letter on the subject. It shall be dispatched by the first Vessel. Mr. Franks takes charge of the Instrument which Jones has made for you. You will find his Letter explanatory packed with it. Your other slipers and a pair of shoes for Mr. Short accompany it. I do not like the appearances in the eastern States, nor the construction you put on the raising of troops in them to fight the Shawanese. I hope there will not be any necessity for spilling of Blood, for there is no knowing where it will end. If there is an appearance of it, may we not shelter ourselves from the horror and inconvenience of internal Commotion by turning the tide on these Britons by a formal declaration of War. They are at the botom of it, and merit our highest indignation. But the subject distresses me beyond measure, and I still think the good sense of the people will render harshness and severity unnecessary.—On the receipt of yours of the 20th. ulto. which I began to answer, I set out as a pilgrim doing pennance, and walked to Hammersmith, and sent the Acer rubrum and the Liriodendron tulipefer but the Quercus Phellos is not to be had in Europe. After this walk I felt a little as if I had got rid of the crime which so strangely beset me, that nothing but an exertion to serve you could have shaken off. Forget and forgive  my errors and accept of my thanks for the map. I will guard it with great attention, and give particular directions on the subject of its publication. It is very valuable and shall be done in the best manner possible.
I am very sorry that there are so many errors in Neles map. If you think best to send it back, it shall be immediately attended to. The second copying press shall be strictly enquired after. Its direction must have been to Mr. Garvey at Rouen, but I will be more particular when I can get a sight of Mr. Woodmason. I have not yet been able to get the measure you ask for and Franks is in a terrible fret to be off, and Mr. A. has not been behind hand in furnishing me with employment, but I will not loose sight of it.—The Letters which you sent are all put in the proper channels to reach their respective address. And now my dear sir having replyed fully (1.2.3.4.5.6.7.8.9.10) to your two favours of the 20th. of Decr. and of the 15th. inst. I will only mention that I was happy in cultivating the acquaintance of Monsieur Tronchin who presented your Introductory Letter of May 17. 1786. I was much pleased with him and shall pursue your advise respecting him—and now shall in confidence say a little of myself and if you can with good conscience grant it take the liberty of asking your protection and Countenance to my pursuits. Mr. Franks convey’s to Congress Mr. Adam’s request to be recalled from this Court, or their permission to return after the expiration of his present Commission, and at the same time recommends and solicits for your humble servant the appointment of Charge des affairs and as much higher as they think proper. Letters from you to your friends in and out of Congress would be very flattering to me, and have great weight in procuring the advance sought for. I need say no more, confident that you will do every thing to serve me, consistant with the interest of our Country. Mr. Adams’s intention had better not be spoke of in Europe, tho’ it will be no secreet when the Letters arrive in america as he has wrote private and positive Letters to his friends of his determination of retiring. I am Dr. Sir with great respect & esteem Your obliged Humble Servt.,

W. S. Smith

